                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC #:
 -------------------------------------------------------------- X     DATE FILED: 1/31/2020
 PASTOR NESTOR VICTOR, individually and on :
 behalf of all others similarly situated,                       :
                                                                :
                                              Plaintiff,        :
                                                                :       19-CV-2965 (VEC)
                            -against-                           :
                                                                :           ORDER
                                                                :
                                                                :
 SAM’S DELI GROCERY CORP., d/b/a Sam’s                          :
 Deli; SAMEER ALI; WALID MOHAMED SEIDI; :
 LOU DOE,                                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared before this Court for an initial pretrial conference on

January 31, 2020;

        IT IS HEREBY ORDERED that Plaintiff must voluntarily dismiss Defendants Ali and

Doe or move for an order to show cause for entry of default judgment against them no later than

February 14, 2020.

        IT IS FURTHER ORDERED that Defendants Sam’s Deli Grocery Corp. and Ali must

answer or otherwise respond to the Complaint no later than February 14, 2020.

        The parties are reminded that the Court is happy to refer them to the Magistrate Judge for

a settlement conference upon a joint request.


SO ORDERED.
                                                              _________________________________
Date: January 31, 2020                                              VALERIE CAPRONI
      New York, New York                                          United States District Judge




                                                   Page 1 of 1
